Opinion issued August 9, 2007

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00472-CV
____________

LEONARD M. MCCOLLUM, Appellant

V.

STEPHEN M. SMITH, SUBSTITUTE TRUSTEE JLE INVESTORS, INC.
D/B/A ASSOCIATED MORTGAGE INVESTORS, LENDER HOUSTON
SAVINGS BANK, HOLDER, Appellees



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2004-69040



MEMORANDUM  OPINION

	Appellant, Leonard M. McCollum, has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing
fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.